Daniel Carroll, relator, is seeking a writ of mandamus to compel respondent, Judge Daniel 0. Corrigan, to issue findings of fact and conclusions of law for the denial of a Motion to Correct Illegal Sentence in C.P. Case No. CR-269172 on May 10, 1996. For the following reasons, we sua sponte dismiss the petition.
A petition for a writ of mandamus may be dismissed sua sponte if it is obvious that the relator cannot prevail on the facts alleged in the petition. State ex rel. Peeples v.Anderson (1995), 73 Ohio St.3d 559, 653 N.E.2d 371;State ex rel. Tran v. Christian (Jan. 29, 1996), Cuyahoga App. No. 70116, unreported. Relator alleges in his petition that he filed a mandamus action previously and sought the identical relief, which this court denied on the merits inState ex rel. Carroll v. Corrigan (July 2, 1998), Cuyahoga App. No. 74561, unreported. In light of the earlier decision of this court, wherein relator sought the identical relief for the same motion, it is obvious that relator cannot prevail on his current petition.
In addition, dismissal is warranted since relator has failed to support his petition with an affidavit as required by Loc.App.R. 45 (B)(i)(a). State ex rel Dunn v. Corrigan
(Nov. 19, 1999), Cuyahoga App. No. 77027, unreported.
Accordingly, the petition for writ of mandamus is dismissed sua sponte. Costs to be assessed against relator. The Clerk of court is to serve notice upon all parties as provided in Civ.R. 58 (B).
TERRENCE O'DONNELL.J. CONCURS
                                                    ANN DYKE ADMINISTRATIVE JUDGE